NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS D. STOICA,                             No. 21-15279

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05288-GMS

 v.
                                                MEMORANDUM*
McDONNELL DOUGLAS HELICOPTER
COMPANY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Nicholas D. Stoica appeals pro se from the district court’s judgment

dismissing his action alleging various claims in connection with his employment

termination. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Stoica’s request for oral
argument, set forth in the opening brief, is denied.
dismissal under Federal Rule of Civil Procedure 12(b)(6) on the bases of Eleventh

Amendment immunity and the applicable statute of limitations. Cholla Ready Mix,

Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We affirm.

       The district court properly dismissed Stoica’s claim for wrongful

termination against The Boeing Company, successor-in-interest to McDonnell

Douglas Helicopter Company, as time-barred because Stoica failed to file his

action within one year of the claim’s accrual. See Ariz. Rev. Stat. § 12-541(4).

      The district court properly dismissed Stoica’s claims against the Industrial

Commission of Arizona as barred by the Eleventh Amendment. See Krainski v.

Nevada ex rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th

Cir. 2010) (explaining that the Eleventh Amendment bars suits against the state or

its agencies and applies regardless of the nature of relief sought).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                      21-15279